          Case 1:19-cr-00480-RA Document 47
                                         45 Filed 08/10/20 Page 1 of 2




                | MORVILLO                        PLLC
                                                                          GREGORY MORVILLO
                                                                               (646) 831-1531
                                                                        GM@MorvilloPLLC.com
                                                                        www.MorvilloPLLC.com


                                         August 10, 2020

                                                                       Application granted.
VIA ECF
                                                                       SO ORDERED.
Hon. Ronnie Abrams
United States District Judge
Southern District of New York                                          _____________________
40 Foley Square                                                        Ronnie Abrams, U.S.D.J.
New York, NY 10007                                                     August 10, 2020

                             Re: United States v. James Siniscalchi
                                           19-cr-480 (RA)


Dear Judge Abrams:
       The undersigned represents James Siniscalchi in the above captioned matter. I write, with
no objection from the Government or Pre-Trial Services, to respectfully request a modification to
Mr. Siniscalchi’s bail conditions.
       Mr. Siniscalchi is currently out on bail secured by a $150,000 personal recognizance
bond co-signed by two financially responsible persons and $20,000. His travel is limited to the
SDNY/EDNY and WDNY.
        I respectfully request that Mr. Siniscalchi’s bond be modified to include the NDNY as
well as the District of Connecticut. Mr. Siniscalchi has family in those regions. As noted, neither
the Government nor pre-trial services have any objection to this request.




                                    www.MorvilloPLLC.com
          Case 1:19-cr-00480-RA Document 47
                                         45 Filed 08/10/20 Page 2 of 2



      Should Your Honor require anything further on this issue I am available at the Court’s
convenience to discuss the matter.


                                                   Respectfully,


                                                   MORVILLO PLLC


                                                   BY: ____________/s/___________
                                                          Gregory Morvillo


cc: AUSA Sarah Mortazavi (via ECF)
Dominique Jackson, Pre-Trial Services Officer




                                   www.MorvilloPLLC.com
